SHARON KELLER                             COURT OF CRIMINAL APPEALS                                         ABEL ACOSTA
                                            RO. BOX 12308, CAPITOL STATION                                   ,, ™9BI
LAWRENCE E. MEYERS                                AUSTIN, TEXAS 78711                                    CIAM „ c^u„ uan
TOM PRICE                                                                                                SIAN R. SCHILHAB
PAULWOMACK                                                                                                 GENERAL COUNSEL
CHERYL JOHNSON                                                                                              5,2-463-,597
MIKE KEASLER
BARBARA P.   HERVEY

CATHY COCHRAN
ELSA ALCALA

 JUDGES




                                                        July 16, 2014

          Gary Fitzsimmons
          Dallas County District Clerk
          133 N. Riverfront Blvd., LB 12
          Dallas, TX 75207


                                 Re:   Matthew Lee Johnson
                                 Trial Court Number F-12-23749-W
                                 Case Number AP-77,030

          Dear Mr. Fitzsimmons:


                  Enclosed please find the order of the Court requesting exhibits in the above referenced
          cause. The juror questionnaires on CD shall be forwarded to this Court under seal by your
          office. A certified copy of the CD under seal is acceptable.

                  Certified color copies of the photographs may be submitted in lieu of the originals.

                  Please call if you have any questions.

                                                           Sincerely,

                                                           Abel Acosta
                                                           Clark


                                                 By:_
                                                                   ff^iO^ ^
                                                           John Brown
                                                           Chief Deputy Clerk


          cc:     John Tatum
                  District Attorney, Dallas County
                  Christine Womble, Assistant District Attorney
                  Brad Levenson, Office of Capital Writs


                         Supreme Court Building, 201 west 14th Street, Room 106, Austin, Texas 78701
                                             website: www.cca.courts.state.tx.us